Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2020 has been entered.
Claims 1-3, 5-16, and 18-22 are currently pending, of which claims 5-16 and 19 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the suture thread" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination “the suture thread
Claims 2, 3, 18, and 20 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherts et al. (US 2013/0310856, hereinafter “Sherts”).  Regarding claim 1, Sherts discloses a method of suturing a trocar path incision in a tissue of a patient (Figs 18A-I; para [0256-0267]) with an obturator (408; Figs 13-17), wherein the obturator includes a proximal head (418), a distal tip (457) configured to penetrate tissue of a patient, a shaft (414) extending along a longitudinal axis from the proximal head to the distal tip and configured to be received within a working channel of a cannula assembly (102), and a suturing feature (417) configured to receive a suture (188), the method comprising: 
	(a) inserting the obturator through the tissue (184, 182, 194, 186) such that the shaft extends through a tissue opening about the trocar path incision (183) and the distal tip is positioned within a cavity (180) of the patient (Fig 18A; para [0257]); 
	(b) inserting a thread end portion (190) of the suture thread (188) into the tissue such that insertion is obliquely oriented relative to the longitudinal axis of the shaft (Fig 18E; para [0261-0262]); 
	(c) directing the suture (188) via the suturing feature (417) with the obturator inserted through the tissue in order to direct the suture relative to the tissue (Figs 18E-G; para [0261-0263]); 
	(d) rotating the suture feature (417) about the longitudinal axis of the shaft thereby transitioning the suturing feature from a first deployed position (Fig 18F) toward a second deployed position (Fig 18G; para [0263]); 

	(f) closing the tissue opening about the trocar path incision with the suture (Fig 18I; para [0266]).  
	
	Regarding claim 2, wherein the suturing feature (417) of the obturator (408) (Figs 13-17) includes a catch arm (417) selectively moveable from a retracted position (Figs 17, 18A) to the first deployed position (Figs 18D-F) and the second deployed position (Fig 18G) (para [0241, 0245]) and configured to releasably capture a suture thread of the suture from a needle (para [0246]), the method further comprising: 
	(a) extending the catch arm radially outwardly to the first deployed position (para [0258, 0260]; Figs 18D-F); 
	(b) inserting the thread end portion (190) of the suture thread (188) into the tissue with the needle (110) (Fig 18E; para [0261-0262]); 
	(c) releasably capturing the thread end portion (190) of the suture thread (188) with the catch arm (417) (Fig 18F; para [0262-0263]); 
	(d) rotating the catch arm (417) to the second deployed position (Fig 18G) with the thread end portion (190) of the suture thread (188) releasably captured thereto (para [0263]); 
	(e) releasing the thread end portion (190) of the suture thread (188) from the catch arm (417) (Figs 18H-I; para [0266]); and 
	(f) withdrawing the thread end portion (190) of the suture thread (188) from the patient to thereby suture the tissue opening (Fig 18I; para [0266]).  

	Regarding claim 3, wherein rotating the catch arm (417) further includes rotating the obturator relative to the cannula assembly (rotate catch arm 417 about longitudinal axis of the 

	Regarding claim 21, Sherts discloses a method of suturing a trocar path incision in a tissue of a patient (Figs 18A-I; para [0256-0267]) with an obturator (408; Figs 13-17) and a needle (110), wherein the obturator includes a proximal head (418) including a distal tip (457) configured to penetrate tissue of a patient, a shaft (414) extending from the proximal head to the distal tip and the shaft is configured to be received within a working channel of a cannula assembly (102), and a suturing feature (417) configured to receive a suture (188), the method comprising:
	(a) inserting the obturator (408) through the tissue (184, 182, 194, 186) such that the shaft extends through a tissue opening about the trocar path incision (183) and the distal tip is positioned within a cavity (180) of the patient (Fig 18A; para [0257]); 
	(b) inserting a thread end portion (190) of the suture (188) through a first portion of the tissue (right puncture 152) with the needle (110) (Fig 18E; para [0261-0262]); 
	(c) directing the suture (188) via the suturing feature (417) with the obturator inserted through the tissue in order to direct the suture distally through the tissue (Figs 18E-G; para [0261-0263]); 
	(d) removing the needle (110) and the thread end portion (190) of the suture (188) proximally through another portion of the tissue (left puncture 150) with the needle (110) (Figs 18H-I), wherein the needle (110) remains in contact with the thread end portion (190) during the removal of the thread end portion from the tissue (Figs 18 H-I; para [0264-0266]; and 
	(e) knotting the suture to close the tissue opening about the trocar path incision (para [0266]).  


	(a) inserting the obturator (408) through the tissue (184, 182, 194, 186) such that the shaft extends through the tissue such that the shaft extends through a tissue opening about the trocar path incision (183) and the distal tip is positioned within a cavity (180) of the patient (Fig 18A; para [0257]); 
	(b) moving a suture thread (188) with a needle (110) into the catch arm (Figs 18E-F; para [0261-0262]); 
	(c) manipulating the needle (110) from a catch position (attached to suture – Fig 18E) toward a release position (released from suture – Fig 18F) to release the suture thread (para [0262]); 
	(d) directing the suture thread (188) via the catch arm (417) with the obturator inserted through the tissue in order to direct the suture thread relative to the tissue (Figs 18E-G; para [0261-0263]); 
	(e) manipulating the needle (110) from the release position (released from suture – Fig 18G) to the catch position (attached to suture – Fig 18H) to grasp the suture thread (188) and remove the suture thread from the catch arm (Fig 18I), wherein the needle maintains contact with the suture thread while the suture thread is removed from the catch arm (Figs 18H-I; para [0264-0266]); and
	(f) closing the tissue opening about the trocar path incision with the suture (para [0266]).   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherts (US 2013/0310856), as applied to claim 1 above, further in view of Gimpelson et al. (US 5,281,237, hereinafter “Gimpelson”).  Sherts discloses the invention substantially as claimed, as shown above including further comprising the steps of (a) manipulating a needle (110) from a catch position (Fig 18E – suture attached to needle) toward a release position (Fig 18F – suture released from needle); (b) urging a suture thread of the suture (188) with the needle; and (c) releasing the suture thread from the needle (para [0261-0262]).  However, Sherts fails to specifically disclose the needle comprises a cam surface and suture notch.  Gimpelson discloses a similar suturing instrument comprising a needle or suture passer (Figs 1, 1A) that moves from a catch position (Fig 2A – suture attached to needle) to a release position (Figs 2B, 1A – suture released from needle).  Gimpelson teaches the needle comprises a suture notch with a catch portion (wedge 32) and a cam surface (beveled edge 36), wherein moving from the catch position to the release position comprises urging the suture with the cam surface from the catch portion of the suture notch to release the suture from the catch portion of the suture notch (col 4, ll 2-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sherts such that the needle comprised a cam surface and catch portion of a suture notch and comprised the steps of urging a suture thread with a cam surface of the needle from the catch portion of the suture notch to release the suture from the catch portion of the suture notch, as taught by Gimpelson, for the purpose of more controllably releasing and recapturing the suture with the needle or suture passer.  

Claim 20 is/are rejected under35 U.S.C. 103 as being unpatentable over Sherts (US 2013/0310856), as applied to claim 1 above, further in view of Norton et al. (US 2007/0208312, hereinafter “Norton”).  Sherts discloses the invention substantially as claimed, as shown above, including the obturator sized to fit within an endoscopic port (102) (Fig 18A; para [0256-0257]). However, Sherts fails to disclose the port has a plurality of channels as claimed. Norton discloses a surgical access device (Fig 17A) including a tissue retractor (anchor body 1) with a plurality of surgical instruments and a needle entrance port and needle exit port defining a needle channel extending distally through the access device and obliquely relative to a central axis thereof (instrument openings 2 or 3) and the method comprising guiding a surgical instrument with at least one instrument channel (4) and guiding additional instruments through the oblique channels (para [0056, 0060-0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sherts such that the port (102) included an access port with oblique channels, as taught by Norton, to guide a surgical instrument to first perform a laparoscopic procedure and then guide the needles through the surgical access device to facilitate closure of the opening. The modification incorporating the access device of Norton would minimize trauma to the patient with all procedures performed through a single port or access device.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 18, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771